Order filed April 24, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00790-CR
                                  ____________

                  JASON ALEXANDER SMITH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 06-DCR-044730A

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 71A, a
CD.
      The clerk of the 240th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 71A, a CD, on or before Monday, May 05,
2014. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 71A, a
CD, to the clerk of the 240th District Court.




                                   PER CURIAM